PER CURIAM.
Shao Yong Jiang, a native and citizen of the People’s Republic of China, petitions for review of a January 8, 2004 order of the Board of Immigration Appeals (Board) denying his motion to reopen. We have reviewed the record and the Board’s order and find that the Board did not abuse its discretion in denying the motion to reopen. See 8 C.F.R. § 1003.2(a) (2004) (grant or denial of motion to reopen is within the discretion of the Board); INS v. Doherty, 502 U.S. 314, 323-24, 112 S.Ct. 719, 116 L.Ed.2d 823 (1992); Stewart v. INS, 181 F.3d 587, 595 (4th Cir.1999). Therefore, we deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED